Citation Nr: 0401951	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased evaluation for 
postoperative residuals, varicose veins of the right lower 
leg, currently evaluated as 20% disabling.

2.  Entitlement to an increased evaluation for 
postoperative residuals, varicose veins of the left lower 
leg, currently evaluated as 20% disabling.


REPSENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that continued the veteran's evaluations for 
his service connected varicose veins of the right leg and the 
left leg at a 20% evaluation for each leg.


FINDING OF FACT

1.  The postoperative residuals, varicose veins of the right 
lower leg are manifested by complaints of increased swelling, 
cramping and pain on use with mild edema of the feet and 
asymptomatic scars without evidence of stasis pigmentation, 
eczema, or ulceration.

2.  The postoperative residuals, varicose veins of the left 
lower leg are manifested by complaints of increased swelling, 
cramping and pain on use with mild edema of the feet and 
asymptomatic scars without evidence of stasis pigmentation, 
eczema, or ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2003).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

In this regard, the record shows that the veteran has been 
informed of the requirements necessary to establish his 
claim, in the Statement of the Case dated May 2002, and 
Supplemental Statement of the Case dated July 2002, as well 
as letters to the veteran from the RO dated March 2001 and 
October 2001.  In the October 2001 letter he was informed of 
what evidence the VA would obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Also, the RO has obtained all available evidence identified 
by the veteran.  The veteran has also undergone a VA 
examination, dated June 2002.  Accordingly, the Board finds 
the requirements of the VCAA have been satisfied and that the 
veteran has not been prejudiced by this decision.  66 Fed. 
Reg. 45631 (2001) (to be codified at 38 C.F.R. § 3.159(d)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim. Thus, the 
Board can proceed.  

Factual Background

Historically, the Board notes that the veteran was granted 
service connection for varicose veins of the right and left 
legs at a 10 percent evaluation, by a February 1959 rating 
decision.  This decision was based on service medical 
records, which showed that the veteran underwent ligation and 
stripping of the greater saphenous varicose veins 
bilaterally, and on the report of a January 1959 VA 
examination.

A September 1998 RO decision increased the veteran's 
evaluation for both his right and his left leg varicose vein 
disabilities to a separate 20% evaluation for each leg.  This 
rating decision was based on the results of an August 1998 VA 
examination, which found that the veteran reported cramping 
in both calves that had become more intense and frequent over 
the years, and which also found pitting pedal edema 
bilaterally.

A February 2001private medical statement indicates that the 
veteran had been undergoing treatment for lymphoma.  It 
further indicated that, in January 2001, during chemotherapy 
treatment, an examination of swelling in the veteran's right 
leg lower calf disclosed the existence of a blood clot.  The 
statement noted that the veteran continued to be on blood 
thinner medications to reduce the possibility of future blood 
clots.

Another February 2001 private treatment record indicates that 
the veteran had recently had a deep vein thrombosis of the 
right lower extremity, and was currently receiving 
chemotherapy for lymphoma.  The veteran at that time 
indicated that he always had right lower extremity edema 
about three weeks after chemotherapy.  He indicated that, 
following the deep vein thrombosis, he was told to elevate 
his leg for 10 days, which he did, and had just recently 
started walking again.  He noted that he had swelling after 
walking.  The swelling was down when he first got up in the 
morning, and seemed worse as the day went on.  Upon 
examination, the veteran was noted to have two plus pitting 
edema of the right foot and ankle.  There was no calf 
tenderness.  There was no palpable cord.  There was no 
erythema or warmth.  The veteran was diagnosed with dependent 
edema, probably as a result of his recent venous disease.

A March 2001 private treatment record indicates that the 
veteran underwent occupational therapy for his diagnosis of 
dependent edema of the right lower extremity.  At that time 
it was noted that the veteran had been prescribed compression 
stockings, which he found to be quite useful.  It was also 
noted that there had been a slight decrease in overall right 
lower leg edema compared to measurements taken in mid 
February 2001.  The greatest persistent edema was noted on 
the right medial and lateral malleoli, as well as the dorsum 
of the right foot.  The veteran indicated that the edema 
varied depending on activity.

The veteran received a VA examination in June 2002.  At that 
time, the veteran noted that he had daily cramping in the 
calves and the right thigh.  He also complained of swelling 
in the legs into the feet.  The veteran denied any recent 
surgery.  The veteran indicated that at present he had 
increased swelling of the lower legs, and cramping and 
weakness with any kind of walking of distances.  He denied 
any cellulitis or any recent infections.  In the past he has 
had rashes on the lower legs and has used steroids and 
antibiotics.  He denied any recent flare-ups.  The veteran 
said that his lower legs would swell by the middle of the day 
unless he used the TED hose that he puts on daily.  He 
indicated that the discomfort in his calf and thigh woke him 
up at night, due to aching in the lower legs mainly, and that 
he has to get up out of bed to relieve the discomfort.  He 
also said that his lower legs sweated.

The veteran indicated that his current treatment for flare-
ups was with steroid creams.  The veteran indicated that he 
was unable to walk great distances.  Walking over a few 
hundred yards required him to stop and take a rest.  He 
complained of weakness mainly in the right leg.  He indicated 
that he was in the hospital in February 2001 for chemotherapy 
for his lymphoma.  At that time, he was diagnosed with a deep 
vein thrombosis.  He was put on medication from February 
until May 2001.  Since then, he indicated that he has had no 
problems with his lower legs.  He did wear below the knee TED 
hose or stockings.  He was seen in rehabilitation for his 
deep venous thrombosis.  He denied any recent 
hospitalizations for his lower legs.

Upon examination, no palpable varicose veins were noted.  
There was a change in temperature from his lower legs into 
his feet where his feet were colder, starting from the ankle 
down, compared to from below the knee to the ankle.  No 
discolorations or burns were noted in the lower extremities.  
No lesions, erythematous areas, or ulcerated areas were 
noted.  Capillary refill was good in his toes bilaterally.  
There was mild edema in his feet, 1+ or less.  Hanging his 
legs down off the table, his lower legs were pink.  His feet 
were pale.  There was no edema noted in his lower legs from 
the knee to the ankle.  Calf size on the right was 39 cm and 
on the left was 39.5 cm.  Scars were noted.  A scar behind 
the left knee was 2 cm, and nontender.  The left groin area 
had a 2 cm area of scarring.  T

The right lower leg at the ankle on the lateral side had a 
scar, and there was also a 5 cm area of scarring at the knee 
on the lateral side.  Palpation caused no pain and no 
prominent vessels.  Sensation bilaterally was good.  He was 
able to feel pinprick and pressure with finger touch.  The 
veteran was able to ambulate down the hall.  No deviations 
were noted with his walking pattern.  He was able to do heel 
to toe walking.  He was able to stand on his toes and get on 
the table without any discomfort in the lower extremities.

The examiner diagnosed the veteran with a history of varicose 
veins, with bilateral saphenous vein ligations.  The examiner 
indicated that, in his opinion, there had been changes in the 
veteran's function and ability.  The veteran was unable to 
walk long distances without resting, due to pain.  He was 
also using below the knee TED hose.  He also had more 
weakness and swelling in his lower extremities than compared 
to a year ago.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his varicose veins.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the objective clinical 
evidence of record in conjunction with the pertinent rating 
criteria.

The RO has assigned a 20 percent rating for varicose veins of 
the right lower extremity, and a 20 percent rating for 
varicose veins of the left lower extremity, in accordance 
with the criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7120.

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

In this regard, during the most recent VA examination the 
examiner indicated that there had been an increase in 
symptoms.  The examiner noted that the veteran was unable to 
walk long distances without resting, due to pain, was using 
below the knee TED hose, and had more weakness and swelling 
in his lower extremities than compared to a year ago.

However, the evaluation showed no stasis pigmentation, 
eczema, or intermittent ulceration.  Mild edema was confined 
to his feet with no edema from the knees to the ankles.  Also 
the surgical scars were asymptomatic.  Also, no varicose 
veins were demonstrated and palpation caused no pain and 
sensation bilaterally was good.  

Accordingly, the Board finds the current finding a consistent 
with the 20 percent in effect for each lower extremity.  The 
degree of impairment does not satisfy the criteria for the 
next higher rating.  38 C.F.R. § 4.7 (2003).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to a rating in excess of 20 percent for varicose 
veins of the right leg is denied.

Entitlement to a rating in excess of 20 percent for varicose 
veins of the left leg is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



